327 F.3d 1198
UNITED STATES of America, Appelleev.Andre DAWKINS, Appellant.
No. 91-3247.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1994.

Before: WALD, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's Motion to Amend Opinion and appellant's Response to Government's Motion to Amend Opinion, it is


2
ORDERED, by the Court, that the opinion of March 11, 1994 be, and the same hereby is, amended as follows:


3
At page 15 [17 F.3d 399, 408]: Delete the last two sentences of the second paragraph and substitute therefor:


4
In light of this, we find the issue waived. See Giordenello v. United States, 357 U.S. 480, 488, 78 S.Ct. 1245, 1251, 2 L.Ed.2d 1503 (1958) (to allow the government to benefit from such theories might "unfairly deprive [the defendant] of an adequate opportunity to respond"). Under the Wong Sun [v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963)] principle, we are constrained to suppress not only the evidence observed during the initial illegal sweep of Apartment 104, but also the evidence found the next day in the more extensive search pursuant to the search warrant that listed the weapons observed during the illegal entry.13


5
At page 16 [17 F.3d at 408]: Delete the first paragraph and move footnote 13 to the end of the insertion on page 15.